           Case 3:20-cv-00071-MMD-CLB Document 40 Filed 06/17/21 Page 1 of 2




1                                  UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3          PEDRO GARCIA,
4                                                        3:20-cv-0071-MMD-CLB
                                       Plaintiff,
5             v.
                                                         ORDER
6          DAVIS, et al.,
7
                                   Defendants.
8

9              On February 2, 2021, the court screened Plaintiff’s complaint and allowed Count I to

10   proceed against John Doe #1 (a dentist at High Desert State Prison “HDSP”) and Jane Doe
     #2 (a dental assistant at HDSP) when plaintiff learns their identities. (ECF No. 14). Plaintiff
11
     has now identified John Doe #1 as Dentist Albert Castellan and Jane Doe #2 as Dental
12
     Assistant Pamela McCutchen and asked for the court to issue summons for these
13
     defendants. (ECF Nos. 33, 34, & 35). Defendants have opposed Plaintiff’s motions and
14
     asked the court to require Plaintiff to file a motion to amend. (ECF Nos. 37 & 38). Thereafter,
15
     Plaintiff filed a document entitled a response and a request to amend. (ECF No. 39).
16
               The court will not require Plaintiff to file a motion to amend because the screening
17
     order specifically stated as to John Doe #1 and Jane Doe #2 that “[t]he court will permit this
18
     claim to proceed against John Doe #1 [and Jane Doe #2] when Plaintiff learns his [and her]
19
     identit[ies].” (ECF No. 14, pg. 8, lines 20-21 and pg. 10, lines 15-16.) The court in its
20   discretion finds that requiring Plaintiff to file a motion to amend is not necessary.
21             Therefore, Plaintiff’s motions identifying unserved Defendants (ECF No. 33 & 34) are
22   GRANTED. Plaintiff’s motion requesting issuance of summonses for Defendants is (ECF
23   No. 35) is DENIED as moot. Plaintiff’s response/request to amend (ECF No. 39) is DENIED
24   as moot. Dentist Albert Castellan shall be substituted in place of John Doe #1 and Dental
25   Assistant Pamela McCutchen shall be substituted in place of Jane Doe #2.

26   ///

27   ///

28

                                                     1
       Case 3:20-cv-00071-MMD-CLB Document 40 Filed 06/17/21 Page 2 of 2




1          The Office of the Attorney General shall file a notice of acceptance of service or the

2    last known address of these Defendants on or before Friday, June 25, 2021. As to any

3    defendant for whom the AG accepts service, an answer will be due on or before

4    Wednesday, July 2, 2021.
                   June 17, 2021
           DATED: __________________.
5

6

7                                             ______________________________________
                                              UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  2
